Name: Commission Regulation (EEC) No 1530/83 of 9 June 1983 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 6 . 79 Official Journal of the European Communities No L 156 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1531 / 83 of 9 June 1983 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1183 / 82 ( 2 ), and in particular Article 6 (7 ) thereof, Whereas Article 2 (2 ) of Regulation (EEC) No 1039 / 82 specifies that , provided the normal development of prices on the market is not disturbed, the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks ; whereas , since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market, purchases should be made on the open market to secure the necessary supplies ;Having regard to Council Regulation (EEC ) No 1039 / 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 7 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303 / 77, the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 4 ), as last amended by Regulation (EEC) No 3474 / 80 ( s ); Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982, p . 1 . H OJ No L 120 , 1 . 5 . 1982, p . 5 . (") OJ No L 43 , 15 . 2 . 1977, p . 1 . ( s ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 156 / 2 Official Journal of the European Communities 14 . 6 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 June 1983 . For the Commission Poul DALSAGER Member of the Commission 14 . 6 . 79 Official Journal of the European Communities No L 156 / 3 ANNEX f 1 ) Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary Licross International Committee of the Red Cross 3 . Country of destination Mauritania Ethiopia 4 . Total quantity of the con ­ signment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French German 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , In 2,270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red crescent 10 cm high with the points towards the left and the following text in lettering at least 1 cm high : 'Butteroil / Don de la Communaute Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distri ­ bution gratuite en Mauritanie / Nouak ­ chott' 'ETH-53 / Butteroil / Gift of the Euro ­ pean Economic Community / Action of the International Committee of the Red Cross / For free distribution in Ethiopia / Massawa' 9 . Delivery period Loading as soon as possible and at the latest 30 June 1983 10 . Stage and place of delivery Port of unloading (deposited on the quay or on lighters ) Nouakchott Massawa 11 . Representative of the beneficiary responsible for reception ( 4 ) Croissant-Rouge mauritanien , avenue General Abdel Nasser , boite postale 344 , Nouakchott ( s ) ( 6 ) ( 7 ) ICRC Delegation , PO Box 5701 , Addis Ababa , Ethiopia ( 8 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 156 / 4 Official Journal of the European Communities 14 . 6 . 79 Consignment C D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary World Food Programme International Committee of the Red Cross 3 . Country of destination Morocco Indonesia 4 . Total quantity of the con ­ signment 240 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French Dutch 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and/ or packaging ( 3 ) In 5 kg tins , In 2,270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Morocco 2592 / Butteroil / Casa ­ blanca / Gift of the European Economic Community / Action of the World Food Programme' A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'TIM 15 / Butteroil / Gift of the Euro ­ pean Economic Community / Action of the International Committee of the Red Cross / For free distribution in Indonesia / Jakarta' 9 . Delivery period Delivery in July 1983 Loading in July 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Port of unloading Jakarta (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 )  Indonesian Red Cross , PO Box 2009 , Jalan Abdul Muis 66 , Jakarta , Indonesia (9 )( 1 ° ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 27 June 1983 No L 156 / 514 . 6 . 79 Official Journal of the European Communities Notes: 0 ) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities . ( 3 ) Other than those set out in Annex II to Regulation (EEC ) No 303 / 77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 ). ( 5 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : 1 . Consignee ; 2 . Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , boite postale 276 , CH-1211 Geneve 19 ( telex 22555 CH).' ( 6 ) The successful tenderer should send two copies of the dispatch documents to : Mr Burtin , Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, boite postale 276 , CH-1211 Geneve 19 . ( 7 ) A copy of the dispatch documents should be sent to the following address : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes , boÃ ®te postale 213 , Nouakchott , Mauritanie . ( 8 ) A copy of the dispatch documents should be sent to the following address : Delegation of the Commission of the European Communities , PO Box 5570 Addis Ababa , Ethiopia . ( 9 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : 1 . Consignee ; 2 . International Committee of the Red Cross Delegation , Jalan Kusuma Atmaya , Menteng, PO Box 41 , Jakarta . ( 10 ) The consignment documents and the gift certificate must be officially endorsed by the office of the Indonesian diplomatic representative in the exporting country .